PER CURIAM.
Nothing is brought to our attention in the petition that shows any greater likelihood that the plaintiff in error will not remain in the jurisdiction of the court, to answer to the final order of the court, than ordinarily exists in criminal cases at this stage of the procedure. To sustain therefore the prayer of this petition would be to say that no convicted man, whose conviction has been affirmed, shall be allowed to be out on bail pending a petition for rehearing, or an application to the Supreme Court for writ of certiorari. This is *622not the attitude that Courts of Appeal ought to take toward parties whose appeals have not been finally passed upon.
The petition is denied.
This action does not, however, preclude the government from keeping plaintiff in error under such surveillance as it may deem proper; nor for asking for increased bail; nor from renewing this motion in case plaintiff in error does not remain continually in the Northern district of Illinois.